"WiNBORNE, J.
The pivotal question presented on this appeal is whether the evidence, when considered in the light most favorable to plaintiff, is sufficient to take the case to the jury. We think so.
While the record does not indicate the respects in which the court below deemed the evidence to be insufficient, counsel for the plaintiff and for defendants Cary in their briefs and in oral argument in this Court debate three questions:
(1) The evidence tending to show that both plaintiff and defendants claim under A. C. Haskett, and that deeds from him under which plaintiff claims are older in date and in point of registration than those under which defendants claim, are defendants precluded from denying the title of A. C. Haskett, if it be conceded that evidence offered by plaintiff tends to show a void deed — that from Higdon, sheriff, to W. IT. Haskett — in the chain of title under which the evidence also tends to show A. C. Haskett derived title?
*221(2) Is the description set out in the deed from Andy Haskett and wife to J. T. Berry, dated 15 December, 1925, as stated in paragraph 8 of foregoing statement of case, sufficiently definite to admit of parol proof to identify the land ?
(3) Do the proceedings by which John T. Berry undertook to adopt the plaintiff and her sister, Annie, constitute a valid adoption?
We are of opinion, and hold, that each question is properly answerable in the affirmative.
(1) While in an action to recover land the general rule is that plaintiff must rely upon the strength of his own title, and not upon the weakness of that of defendant, Love v. Gates, 20 N. C., 498; Newlin v. Osborne, 47 N. C., 164; Spivey v. Jones, 82 N. C., 179; Keen v. Parker, 217 N. C., 378, 8 S. E. (2d), 209, there is in this State a well settled exception to this rule. It is that whenever in an action to recover land “both parties claim title under the same person, neither of them can deny his right, and then, as between them, the elder is the better title and must prevail,” as aptly stated by Battle, J., in Gilliam v. Bird, 30 N. C., 280. This exception has been so often applied that it was termed an “inflexible rule” as early as the decisions in Gilliam v. Bird, supra, and in Christenbury v. King, 85 N. C., 230. The following are some of the cases in which it has been treated: Murphy v. Barnett (1813), 6 N. C., 251; 1 Carolina Law Repository, 105 — (4 N. C., 14); Ives v. Sawyer, 20 N. C., 179; Love v. Gates, supra; Gilliam v. Bird, supra; Johnson v. Watts, 46 N. C., 228; Feimster v. McRorie, 46 N. C., 548; Newlin v. Osborne, supra; Register v. Rowell, 48 N. C., 312; Taylor v. Gooch, 48 N. C., 467; Whissenhunt v. Jones, 78 N. C., 361; Caldwell v. Neely, 81 N. C., 114; Christenbury v. King, supra; Ryan v. Martin, 91 N. C., 464; Ferebee v. Hinton, 102 N. C., 99, 8 S. E., 922; Bonds v. Smith, 106 N. C., 553, 11 S. E., 322; Collins v. Swanson, 121 N. C., 67, 28 S. E., 65; Campbell v. Everhart, 139 N. C., 503, 52 S. E., 201; Steadman v. Steadman, 143 N. C., 345, 55 S. E., 784; Warren v. Willi ford, 148 N. C., 474, 62 S. E., 697; McCoy v. Lumber Co., 149 N. C., 1, 62 S. E., 699; Sample v. Lumber Co., 150 N. C., 161, 63 S. E., 731; Bryan v. Hodges, 151 N. C., 413, 66 S. E., 345; Foy v. Lumber Co., 152 N. C., 595, 68 S. E., 6; Bowen v. Perkins, 154 N. C., 449, 70 S. E., 843; Person v. Roberts, 159 N. C., 168, 74 S. E., 322; Power Co. v. Taylor, 196 N. C., 55, 144 S. E., 545; Biggs v. Oxendine, 207 N. C., 601, 178 S. E., 216; Vance v. Pritchard, 213 N. C., 552, 197 S. E., 182; Keen v. Parker, supra. See, also, Anno. 7 A. L. R., 860.
When, however, the defendant can show that the true title is in a third person, paramount to that of the common source under whom the plaintiff and defendant both claim, and that the defendant has acquired this paramount title, he is not precluded from showing this fact. This is *222termed an exception to tbe above exception to tbe general rule. See Love v. Gates, supra; Copeland v. Sauls, 46 N. C., 70; Johnson v. Watts, supra; Thomas v. Kelly, 46 N. C., 375; Feimster v. McRorie, supra; Newlin v. Osborne, supra; Whissenhunt v. Jones, supra; Caldwell v. Neely, supra; Bay v. Gardner, 82 N. C., 146; Spivey v. Jones, supra; Christenbury v. King, supra; Ryan v. Martin, supra; Bonds v. Smith, supra; Warren v. Williford, supra; Sample v. Lumber Co., supra; Bowen v. Perkins, supra; Van Gilder v. Bullen, 159 N. C., 291, 74 S. E., 1059.
On tbe other band, while defendant can defend by showing that be has a better title in himself than that of tbe plaintiff, derived from tbe person from whom they both claim or from some other person who bad such better title, be is not at liberty to show a better title outstanding in a third person. Love v. Gates, supra; Newlin v. Osborne, supra; Thomas v. Kelly, supra; Register v. Rowell, supra; Whissenhunt v. Jones, supra; Caldwell v. Neely, supra; Ray v. Gardner, supra.
But counsel for defendants, in brief filed here, contend that there is confusion in tbe decisions regarding tbe common source rule — one line calling it an estoppel, while another describes it as a “rule of convenience.” A perusal of tbe decisions, however, fails to reveal material difference in tbe principle.
'While in many of tbe decisions on tbe subject tbe words “estopped” and “estoppel” are found, they are merely short terms of tbe principle as enunciated by Battle, J., speaking for tbe Court in Johnson v. Watts, supra, in this manner: “Tbe defendant, in a case like tbe present, can defend himself only by showing that be has a better title in himself than that of tbe plaintiff’s lessor, derived either from tbe person from whom they both claim, or from some other person who bad a better title.”
Furthermore, it is seen that tbe decisions are in accord in bolding that tbe rule is not a case strictly of estoppel. Johnson v. Watts, supra; Thomas v. Kelly, supra; Feimster v. McRorie, supra; Newlin v. Osborne, supra; Christenbury v. King, supra; Ryan v. Martin, supra; McCoy v. Lumber Co., supra; Bryan v. Hodges, supra; Van Gilder v. Bullen, supra; Howell v. Shaw, 183 N. C., 460, 112 S. E., 38.
And whether tbe rule be referred to as (1) “one founded on convenience,” as in Johnson v. Watts, supra; Thomas v. Kelly, supra; Feimster v. McRorie, supra; Register v. Rowell, supra, Worsley v. Johnson, 50 N. C., 72; and Ryan v. Martin, supra; or (2) “one provided in justice and convenience,” as in Christenbury v. King, supra; or (3) “adopted originally for convenience,” as in Bonds v. Smith, supra; or (4) “a rule established for tbe convenience of tbe parties in actions of this character,” as in McCoy v. Lumber Co., supra; or (5) “a rule of practice which has become a rule of law adopted by tbe courts,” as in Newlin v. Osborne, supra; or (6) “well settled rule of practice, sometimes called estoppel on *223defendant to deny the title of the common source,” as in Warren v. Williford, supra; or (7) “a mere rule of practice and convenience,” as in Bryan v. Hodges, supra, and Howell v. Shaw, supra; or (8) that “it is in the nature and had the practical force and effect of an estoppel,” as in Ryan v. Martin, supra; or (9) “a well settled rule of evidence founded on justice and convenience,” as in Bowen v. Perkins, supra, there is unanimity in all the decisions as to the just and practical purpose, and inflexible effect of the rule.
It is observed that in the case of Newlin v. Osborne, supra, the Court, through Pearson, J., after affirming the rule that in ejectment (now an action to recover land) plaintiff must recover upon the strength of his own title, approves the exception and states its purpose with the explanation that it “is a rule of practice which has become a rule of law adopted by the courts for the purpose of aiding the administration of justice in dispensing with the necessity of requiring the plaintiff to prove the original grant and mesne conveyances (which in many cases it was out of his power to do) upon proof that the defendant claimed under the same person.”
Again, in Ryan v. Martin, supra, Merrimon, J., expressed similar thought in this manner: “The conclusion thus established between the parties is not strictly and technically an estoppel, but it is in the nature of and has the practical force of an estoppel. This rule is founded in justice and convenience and its purpose is to prevent the necessity on the part of the plaintiff in cases like this, of proving title out of the state and a good title in the person under whom he claims, when the opposing party claims the same property under the same person. If the defendant has the same source of title as the plaintiff, and no other, wherefore need the plaintiff go beyond that as to the defendant? Such an inquiry would be idle.”
In the present case plaintiff, without debating the question of the validity of the sheriff’s deed to W. H. Haskett, under which the evidence tends to show that A. 0. Haskett, whom the evidence also tends to show is a common grantor of plaintiff and of defendants, derived title, relies upon the common source rule as hereinabove outlined. On the other hand, defendants, while not controverting the rule, contend that the sheriff’s deed is void, and that, having offered it in evidence, plaintiff shows by her own evidence the title to be in a third person, and that that fact appearing from her evidence, the common source rule does not apply, and, hence, plaintiff must recover, if at all, under the general rule, upon the strength of her record title, or by some other approved method of proof. The authorities, however, fail to support this contention. The cases of Murphy v. Barnett, supra, and Feimster v. McRorie, supra, are directly in point, and are of contrary view.
*224The facts in Murphy v. Barnett, supra, are these: T. Dixon, being seized of land in question, agreed to sell it to W. Dixon, to which end he executed a power of attorney to C. Dixon, who as attorney in fact for T. Dixon, and at the request of W. Dixon, who had contracted to sell the land to Thos. Barnett, executed a deed to Thos. Barnett, who, after a judgment had been taken against him, executed a deed to his son, the defendant. Later, plaintiff purchased at sheriff’s sale under fieri facias issued upon said judgment. On the trial defendant contended that “it appeared from plaintiff’s own showing that the legal title to the land was in T. Dixon; for, although he had empowered C. Dixon to execute a deed to W. Dixon, he had not empowered him to execute it to Thos. Barnett; and, therefore, the power not having been executed, the title remained in T. Dixon.” The court below ruled that, “situated as defendant was, he could not be permitted to insist that Thos. Barnett had not title, for it appeared in evidence that he himself had accepted a deed for the land from Thos. Barnett, and had entered and claimed title under the deed; that, therefore, he was estopped from denying the title in Thos. Barnett.”
This Court, speaking through Taylor, C. J., said: “We think the decision of this case rests upon a plain principle of law; and that as both parties claim directly from Thos. Barnett, they are privies in estate and it is not competent for either, as such, to deny his title. The defendant has accepted a deed from him, which admits the title and estops him from denying it afterwards.”
In Feimster v. McRorie, supra, Battle, J., states: “We understand the defendant’s counsel to admit the general rule, that when parties in an action of ejectment claim under the same person, neither can deny the title of him under whom they both claim. But they contend that the rule . . . does not apply where the plaintiff’s lessor shows himself that the title is in a third person.” And, continuing, “The . . . objection ... is unsustained by principle and opposed by authority. In Murphy v. Barnett, 6 N. C., 251 (S. c., 4 N. V., 14), which is the first reported case in which the doctrine was judicially settled, this very objection was raised and overruled.”
(2) The decisions of this Court generally recognize the principle that a deed conveying land within the meaning of the statute of frauds must contain a description of the land, the subject matter of the deed, either certain in itself or capable of being reduced to certainty by reference to something extrinsic to which the deed refers. But where the language used is patently ambiguous, parol evidence is not admissible to aid the description. Yet, when the terms used in the deed leave it uncertain what property is intended to be embraced in it, parol evidence is admissible to fit the description to the land. Such evidence cannot, however, be used to enlarge the scope of the descriptive words. The deed itself must point to the source from which evidence aliuncle to make the description *225complete is to be sought. Self Help Corp. v. Brinkley, 215 N. C., 615, 2 S. E. (2d), 889. See, also, Craven County v. Parker, 194 N. C., 561, 140 S. E., 155; Comrs. of Beaufort v. Rowland, ante, 24, 16 S. E. (2d), 401. Compare with Johnston County v. Stewart, 217 N. C., 334, 7 S. E. (2d), 708.
Descriptions such as these have been held to be sufficiently definite to admit of parol proof to identify the land: “3 tracts of land, the home place, the Lynn place, and the Leonard Greeson place, containing 400 acres, be the same more or less,” Smith v. Low, 24 N. C., 457; “my house and lot in the town of Jefferson, N. C.,” Carson v. Ray, 52 N. C., 609; “her house and lot north of Kinston,” Phillips v. Hooker, 62 N. C., 193; “a tract of land in said County of Guilford on the waters of ‘Stinking Quarter,’ adjoining the lands.of which Brown died seized and possessed,” Brown v. Coble, 76 N. C., 391; “one tract of 193 acres, more or less, it being the interest in two shares adjoining the lands of James Barnes, Eli Robbins, and others,” Farmer v. Batts, 83 N. C., 387; “my interest in the Lenoir lands owned by myself and J. W. Transean,” Thornburg v. Masten, 88 N. C., 293; and “one-half the remainder of my farm, including the home whereon I now live,” Bell v. Couch, 132 N. C., 346, 43 S. E., 911; “home place,” Lewis v. Murray, 177 N. C., 17, 97 S. E., 750; “my farm,” Sessoms v. Bazemore, 180 N. C., 102, 104 S. E., 70. See, also, Euliss v. McAdams, 108 N. C., 507, 13 S. E., 162, the first headnote of which epitomizes the decision in this manner: “Designating land by the name it is called is a sufficient description to enable its location to be determined by parol proof.” See Perry v. Scott, 109 N. C., 374, 14 S. E., 294; Hinton v. Moore, 139 N. C., 44, 51 S. E., 787; Bateman v. Hopkins, 157 N. C., 470, 73 S. E., 133; Gaylord v. McCoy, 158 N. C., 325, 74 S. E., 321; Norton v. Smith, 179 N. C., 553, 103 S. E., 14.
Under these principles and following these precedents, the description in the present case is sufficiently definite to admit of parol proof. The descriptive words may be fairly interpreted as meaning a tract of land in Macon County on Indian Camp Branch in which the grantors owned mineral interest and known as the Hamlin tract. Further, in this connection the parol evidence admitted is sufficient to take the ease to the jury on this question.
(3) The record of the adoption, proceeding by which, on petition of J. T. Berry filed 31 May, 1893, letters of adoption for plaintiff and her sister, Annie, were granted to J. T. Berry, appears to be in conformity with the provisions of the statute then in effect relating to adoption of minor children. Code 1883, chapter 1, as amended by Laws of 1885, chapter 390. The oral testimony of plaintiff does not appear to be in conflict with the facts set forth in the petition and found by the court.
The judgment of nonsuit is
Reversed.